Matter of Wlock v King (2020 NY Slip Op 02020)





Matter of Wlock v King


2020 NY Slip Op 02020


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1204 CAF 19-01408

[*1]IN THE MATTER OF TRICIA WLOCK, PETITIONER-APPELLANT,
vMICHAEL JOSEPH KING, JR., AND GIOVANNA ROSE SICILIANO, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


BOUSQUET HOLSTEIN PLLC, SYRACUSE (RYAN S. SUSER OF COUNSEL), FOR PETITIONER-APPELLANT.
KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR RESPONDENT-RESPONDENT GIOVANNA ROSE SICILIANO.
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD. 
 

	Appeal from a corrected order of the Family Court, Oneida County (Julia Brouillette, J.), entered March 29, 2019 in a proceeding pursuant to Family Court Act article 6. The corrected order, inter alia, dismissed the amended petition for custody. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court